                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combns@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York, not in its Individual
                                                                 Capacity but Solely as Trustee for the Benefit of
                                                            10   the Certificateholders of the CWABS Inc., Asset-
                                                                 Backed Certificates, Series 2007-SEA1
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                               UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                              DISTRICT OF NEVADA
                                                                 THE BANK OF NEW YORK MELLON FKA        Case No. 2:16-cv-01303-KJD-NJK
                                                            14   THE BANK OF NEW YORK, NOT IN ITS
                                                                 INDIVIDUAL CAPACITY BUT SOLELY AS
                                                            15                                          STIPULATION AND ORDER FOR
                                                                 TRUSTEE FOR THE BENEFIT OF THE         EXTENSION OF TIME TO FILE
                                                            16   CERTIFICATEHOLDERS OF THE CWABS        RESPONSES           TO       SUMMARY
                                                                 INC.,  ASSET-BACKED   CERTIFICATES,    JUDGMENT MOTIONS
                                                            17   SERIES 2007-SEA1,
                                                                                                        (FIRST REQUEST)
                                                            18                       Plaintiff,
                                                            19
                                                                 vs.
                                                            20
                                                                 HILLCREST       AT   SUMMIT    HILLS
                                                            21   HOMEOWNERS ASSOCIATION; NEVADA
                                                                 ASSOCIATION SERVICES, INC.; EDWARD
                                                            22   KIELTY TRUST; ABIGAIL SARCENO
                                                            23   AVILA; MARIA E. AGUIRRE; EVER ATILIO
                                                                 LOZANO-MEMBRENO; ZOILA ANGELICA
                                                            24   MEMBRENO; HILLCREST HOMEOWNERS
                                                                 ASSOCIATION; DOE INDIVIDUALS I-X,
                                                            25   inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            26

                                                            27                                Defendants.

                                                            28

                                                                 50598680;1
                                                            1
                                                                 EDWARD KIELTY AND MARY KIELTY, as
                                                            2    Trustees of EDWARD KIELTY TRUST, a
                                                            3    Nevada Trust; EVER ATILIO LOZANO-
                                                                 MEMBRENO, an individual; and ZOILA
                                                            4    ANGELICA MEMBRENO, an individual,

                                                            5                                  Counterclaimants,
                                                            6
                                                                 vs.
                                                            7
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            8    THE BANK OF NEW YORK, NOT IN ITS
                                                                 INDIVIDUAL CAPACITY BUT SOLELY AS
                                                            9    TRUSTEE FOR THE BENEFIT OF THE
                                                                 CERTIFICATEHOLDERS OF THE CWABS
                                                            10
                                                                 INC.,  ASSET-BACKED       CERTIFICATES,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 SERIES 2007-SEA1, a Foreign Corporation;
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DOE    INDIVIDUALS     I-X;  and   ROE
                      LAS VEGAS, NEVADA 89134




                                                            12   CORPORATIONS I-X, inclusive,
AKERMAN LLP




                                                            13                                 Counterdefendants.
                                                            14            The Bank of New York Mellon fka The Bank of New York, not in its Individual Capacity but
                                                            15   Solely as Trustee for the Benefit of the Certificateholders of the CWABS Inc., Asset-Backed
                                                            16   Certificates, Series 2007-SEA1 (BoNYM); Hillcrest at Summit Hill Homeowners Association
                                                            17   (Hillcrest); and Edward Kielty Trust, Edward Kielty and Mary Kielty as Trustees of Edward Kielty
                                                            18   Trust, Abigail Sarceno Avila, Maria E. Aquirre, Ever Atilio Lozano-Membreno, and Zoila Angelica
                                                            19   Membreno (collectively Defendants); hereby stipulate and agree that all of the parties shall have an
                                                            20   additional fourteen (14) days, up to and including November 25, 2019, to file their responses to
                                                            21   Defendants' motion for summary judgment [ECF No. 96], BoNYM's renewed summary judgment
                                                            22   motion [ECF No. 27], and Hillcrest's motion for summary judgment [ECF No. 98] which are
                                                            23   currently due on November 11, 2019, pursuant to ECF Nos. 96, 97, and 98. All of the motions were
                                                            24   filed on October 21, 2019.
                                                            25   ...
                                                            26   ...
                                                            27   ...
                                                            28
                                                                                                                2
                                                                 50598680;1
                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.
                                                                                                                               The Bank of New York Mellon vs. Hillcrest at
                                                            3                                                                  Summit Hills Homeowners Association
                                                            4                                                                  2:16-cv-01303-KJD-NJK
                                                                          DATED this 28th day of October, 2019.
                                                            5

                                                            6    AKERMAN LLP                                                 AYON LAW, PLLC

                                                            7    _/s/ Jamie K. Combs______________                           /s/ Luis A. Ayon_______________
                                                                 DARREN T. BRENNER, ESQ.                                     LUIS A. AYON, ESQ.
                                                            8    Nevada Bar No. 8386                                         Nevada Bar No. 9752
                                                                 NATALIE L. WINSLOW, ESQ.                                    STEVEN H. BURKE, ESQ.
                                                            9    Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.                                        Nevada Bar No. 14037
                                                            10   Nevada Bar No. 13088                                        8716 Spanish Ridge Avenue, Suite 115
                                                                 1635 Village Center Circle, Suite 200                       Las Vegas, Nevada 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, NV 89134
                                                                                                                             Attorney for Edward Kielty Trust, Edward
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for The Bank of New York Mellon fka               Kielty and Mary Kielty as Trustees of Edward
AKERMAN LLP




                                                            13   The Bank of New York, not in its Individual                 Kielty Trust, Abigail Sarceno Avila, Maria E.
                                                                 Capacity but Solely as Trustee for the Benefit of           Aquirre, Ever Atilio Lozano-Membreno, and
                                                            14   the Certificateholders of the CWABS Inc., Asset-            Zoila Angelica Membreno
                                                            15   Backed Certificates, Series 2007-SEA1
                                                                 LEACH KERN GRUCHOW ANDERSON SONG
                                                            16
                                                                 _/s/ T. Chase Pittsenbarger_____________
                                                            17   SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 7259
                                                            18
                                                                 T. CHASE PITTSENBARGER, ESQ.
                                                            19   Nevada Bar No. 13740
                                                                 2525 Box Canyon Drive
                                                            20   Las Vegas, NV 89128

                                                            21   Attorneys for Hillcrest at Summit Hill
                                                                 Homeowners Association
                                                            22

                                                            23
                                                                                                                     ORDER
                                                            24
                                                                          IT IS SO ORDERED:
                                                            25
                                                                                                            _________________________________________
                                                            26                                              UNITED STATES DISTRICT COURT JUDGE
                                                            27
                                                                                                                     10/30/2019
                                                                                                            DATED: _________________________________
                                                            28
                                                                                                                        3
                                                                 50598680;1
